DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 KATHRYN LEE FRIEDMAN, LMHC,
                          Appellant,

                                    v.

 DEPARTMENT OF HEALTH, BOARD OF CLINICAL SOCIAL WORK,
   MARRIAGE AND FAMILY THERAPY, AND MENTAL HEALTH
                    COUNSELING,
                       Appellee.

                              No. 4D17-3896

                          [October 18, 2018]

   Appeal from the State of Florida, Department of Health, Board of
Clinical Social Work, Marriage and Family Therapy and Mental Health
Counseling; Jennifer Werhold, Executive Director on behalf of Lisa
Bolhouse, LCSW, Chair; DOH Case No. 2014-08875, DOAH Case No. 16-
6322PL, License No. MH3430 & Final Order No. DOH-17-2169-FOF-MQA.

  Richard H. Levenson and Abby M. Spears of Nason, Yeager, Gerson,
White & Lioce, P.A., Palm Beach Gardens, for appellant.

  Christine E. Lamia, Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.